Citation Nr: 0403093	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  01-09 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a schizoaffective 
disorder.

2.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty during the Vietnam era from 
May 1971 to June 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

It is noted that the veteran requested a personal hearing 
before a local hearing officer.  He was scheduled for such a 
hearing three times.  The veteran requested that his hearing 
be rescheduled twice, but did not appear for the rescheduled 
hearing in September 2002; he did not request that this 
hearing be rescheduled.  As such, the Board is satisfied that 
the veteran was given every opportunity to present and give 
testimony as requested and that his failure to appear in 
September 2002 constitutes a withdrawal of his request for a 
hearing.

In January 2003, the Board issued a decision denying the 
veteran's claims of entitlement to service connection.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
Court entered an order granting a Joint Motion for Remand 
vacating in part the January 2003 decision of the Board and 
remanding it for further adjudication.  The Court vacated 
that part of the decision that denied entitlement to service 
connection for a schizoaffective disorder and for psychosis 
for the purposes of establishing eligibility for treatment.  
The Court did not vacate the portion of the Board decision 
that found new and material evidence had been received to 
reopen the previously denied claims.  The parties stipulated 
in the Joint Motion that a VA examination and opinion 
regarding the origin of the veteran's mental disorders was 
not adequate for rating purposes.  The Court directed the 
Board to insure that the duty to assist requirements 
38 U.S.C.A. §5103A(c) (West 2002) were met and to provide an 
adequate statement of the reasons and bases for its decision.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board's review of the evidence reveals several issues 
that must be addressed before a decision on the merits may be 
made.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2002).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski , 1 Vet. App. 121, 124 (1991).  

The veteran served during the Vietnam era and received a 
general discharge in June 1972 following a psychiatric 
evaluation during which he was found to be in a borderline 
state with anxiety, depression and a possible thought 
disorder.  It was noted in the evaluation report that the 
veteran had been experiencing increasing difficulty coping 
with Army life and had been absent without leave (AWOL) for 
twenty-seven days.  Following a complete evaluation, the 
examiner opined that the veteran did not show signs of 
significant emotional illness and, thus, would not qualify 
for a medical discharge.  It was recommended that the veteran 
receive a general discharge as unsuitable for military 
service by reason of poor concentration and thought disorder.  
The examiner reported that the veteran would be followed 
closely until his discharge and prescribed Thorazine.  There 
is no notation in the veteran's service records, however, of 
his being followed by a mental heath care professional for 
the approximately three weeks until his discharge.

The first evidence of post-service mental health treatment is 
dated in March 1983, when the veteran presented for treatment 
for alcohol dependence.  He related having his first and only 
contact with mental health care professionals in 1982 when he 
previously presented for the treatment of alcohol dependence.  
At the time of admission, there was no indication of 
psychosis, perceptual distortions or hallucinations.  The 
veteran was treated and discharged with a diagnosis of 
alcohol dependence. 

Since 1983, the veteran has been hospitalized many times with 
various diagnoses including an Axis I diagnosis of 
schizoaffective disorder.  The veteran was first diagnosed 
with a psychosis during a March 1987 hospitalization; alcohol 
and cannabis dependence were also diagnosed at that time.  
The veteran has also participated in domiciliary programs due 
to his chronic homelessness.

In August 2001, the veteran underwent VA psychiatric 
evaluation and related a history of severe alcohol abuse that 
he had had under control since 1992.  He stated that he had 
been able to return to work on a full-time basis since being 
prescribed medication for a bipolar disorder in January 2001.  
The veteran complained of only infrequent difficulty sleeping 
and depression.  The examiner rendered Axis I diagnoses of 
alcohol dependence in remission and bipolar disorder in 
remission with medication; an Axis II diagnosis of 
personality disorder was also rendered.  Additionally, the 
examiner opined, after a complete review of the veteran's 
medical records, that the current neuropsychiatric symptoms 
did not have their origin in military service.

As noted above, the parties stipulated that the August 2001 
VA examination was not adequate for rating purposes because 
it did not specifically address the mental health evaluation 
of the veteran prior to his separation from service. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. 

2.  The veteran should be afforded an 
examination with a VA psychiatrist to 
determine the nature and etiology of the 
veteran' s mental disorders.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review before the examination.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
current mental disorders, if any, are 
etiologically related to any mental 
disorders noted in the veteran's service 
medical records.  In particular, the 
examiner is directed to explain his 
opinion in relation to the May 1972 
psychiatric evaluation and findings 
therein.

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



